Citation Nr: 1131786	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  07-31 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip condition, to include arthritis of the right hip with pain, numbness and tingling, including as secondary to service- connected cervical spine disability and/or as secondary to the claimed lumbar spine condition.

2.  Entitlement to service connection for a left hip condition, to include arthritis of the left hip with pain, numbness and tingling, including as secondary to service- connected cervical spine disability and/or as secondary to the claimed lumbar spine condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and R.G.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from August 1947 to June 1977.

This appeal before the Board of Veterans' Appeals (Board) arises from a January 2009 rating decision in which the RO denied entitlement to service connection (on a direct and secondary basis) for a right hip condition, to include arthritis with pain, numbness and tingling and a left hip condition, to include arthritis with pain, numbness and tingling.  The Veteran perfected timely appeals of that rating decision.  

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge hearing in November 2009.  A transcript of that hearing has been reviewed and associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record (see June 2011 letter from the Veteran, received July 2011), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the TDIU claim is REFERRED to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  A right hip condition, to include arthritis of the right hip with pain, numbness and tingling, including as secondary to service-connected cervical spine disability and/or as secondary to the claimed lumbar spine condition has not been shown to be related to any incident of service or to the Veteran's service-connected spine disabilities.  

2.  The Veteran's right hip arthritis did not manifested to a compensable degree within one year of separation from active military service.  

3.  A left hip condition, to include arthritis of the left hip with pain, numbness and tingling, including as secondary to service-connected cervical spine disability and/or as secondary to the claimed lumbar spine condition has not been shown to be related to any incident of service or to the Veteran's service-connected spine disabilities.  

4.  The Veteran's left hip arthritis did not manifested to a compensable degree within one year of separation from active military service.  


CONCLUSIONS OF LAW

1.  A right hip condition, to include arthritis of the right hip with pain, numbness and tingling, including as secondary to service-connected cervical spine disability and/or as secondary to the claimed lumbar spine condition, was not incurred in, or aggravated by, active service, and is not proximately due to, or the result of the Veteran's service-connected spine disabilities.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  A left hip condition, to include arthritis of the left hip with pain, numbness and tingling, including as secondary to service-connected cervical spine disability and/or as secondary to the claimed lumbar spine condition, was not incurred in, or aggravated by, active service, and is not proximately due to, or the result of the Veteran's service-connected spine disabilities.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011) and 38 C.F.R. §3.159 (2011).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

Compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO and the AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Collectively, in letters dated in November 2007, May 2008, and September 2008 VA provided the Veteran the notice required by the VCAA to include that required by Dingess.  After the Veteran was afforded opportunity to respond to the notices identified above, the June 2011 supplemental statement of the case (SSOC) reflects readjudication of the claims on appeal.  
VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims decided herein.  The Veteran's service treatment records, post-service VA treatment records, and identified private treatment records have been obtained.  Additionally, he has been afforded several VA examinations. The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims and appeal.  

There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the matters decided on appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

II.  Pertinent Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  

Also, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

III.  Analysis

At his November 2009 Board hearing, the Veteran testified that he injured his hips in December 1951 when his plane was shot down.  This injury was then aggravated when the Veteran had to make a crash landing in December 1951. 

A December 2008 VA treatment record shows that there was radiographic evidence of right hip osteoarthritis.  Similarly a December 2008 VA examination report shows that the Veteran was diagnosed with moderate right hip osteoarthritis.  

A May 2011 VA examination report shows that the Veteran stated that his bilateral hip condition began around 2005.  He stated that he began having right hip pain about 5 years ago and left hip pain 3-4 years ago.  He indicated that the right has worsened over time and was much worse than the left which has remained the same.  The Veteran described the right hip pain as starting in the low back and extending down the anterior lateral leg to the ankle.  The left side starts in the back and goes into the left buttock/hip but not down the leg.  Upon physical examination the Veteran was found to have tenderness and abnormal motion of the right hip joint and a normal examination of the left hip joint.  The Veteran was diagnosed with moderate degenerative joint disease of the right hip and minimal degenerative joint disease of the left hip with a normal examination.  

The examiner opined that Veteran's degenerative joint disease of both hips was not caused by, a result of, or aggravated by his service connected lumbar spine or cervical spine conditions.  Additionally, he found that the Veteran's degenerative joint disease of both hips was not caused by or as a result of active military service.  

The examiner explained that based on a review of the medical records, medical literature, and his clinical experience there is no evidence of any hip problems during service or a chronic hip condition following separation.  There is nothing here to suggest that his spine disease has caused or aggravated his degenerative joint disease of the hips.  Most of his symptoms appear to be related to his lumbar radiculopathy as far as his right leg is concerned. 

After considering the evidence of record the Board has determined that the preponderance of the evidence is against the Veteran's claim.

Initially, the Board notes that the Veteran is not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.309(a) because the medical evidence fails to show a diagnosis of osteoarthritis of the right or left hip within one year, as prescribed by 38 C.F.R. § 3.307, of the Veteran's discharge in June 1977.  

The Board acknowledges that there is evidence of a current disability as the evidence of record shows that the Veteran has been diagnosed with degenerative joint disease of the right hip and minimal degenerative joint disease of the left hip.  However, there is no evidence of a nexus between the claimed bilateral hip disability and the Veteran's military service or his service-connected spine disabilities.  

Weighing against the Veteran's claim is the opinion of the May 2011 VA examiner.  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Given that the examination report was the product of a thorough interview and examination of the Veteran, a review of the Veteran's claims file, and contains the above criteria, the Board finds that the Board has met its duty to assist with respect to obtaining a medical opinion and finds this opinion to be probative.  In addition, because the examiner explained the reasons for his conclusions of a lack of nexus between the Veteran's bilateral hip disabilities and service or the Veteran's service-connected spine disabilities, based on an accurate characterization of the evidence of record, this opinion is entitled to significant probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The only evidence which tends to support the Veteran's claim, are the Veteran's lay statements.  

To the extent that the Veteran himself has related his current bilateral hip disability to his service and service-connected spine disabilities, the Board observes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, a contention that the Veteran's bilateral hip disability is related to service or his service-connected spine disabilities is an etiological question as to an internal disease process unlike testimony as to a separated shoulder, varicose veins, or flat feet, which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (lay person competent to testify to pain and visible flatness of his feet).

It is also significant to note that the evidence does not reflect that there was continuity of symptomatology.  The Veteran's statements did not indicate that he experienced continuity of symptomatology.  Though the Veteran testified generally that he injured his hips during the 1951 accidents he was involved in while serving on active duty, he told the May 2011 VA examiner that his right hip pain began about 5 years ago and that his left hip pain started 3-4 years ago.  In addition, the Veteran has not demonstrated that his bilateral hip conditions were "noted" during service, that post-service continuity of the same symptomatology has occurred, nor has he presented and medical or lay evidence of a nexus between the present disability and the post-service symptomatology.  

Given that the only competent medical opinion of record weighs against the Veteran's claims and with no evidence showing that the claimed disabilities are related to the Veteran's service or his service-connected spine disabilities, the Board finds that the preponderance of the evidence is against the Veteran's claims.  

In reaching these determinations, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right hip condition, to include arthritis of the right hip with pain, numbness and tingling, including as secondary to service- connected cervical spine disability and/or as secondary to the claimed lumbar spine condition is denied.  

Entitlement to service connection for a left hip condition, to include arthritis of the left hip with pain, numbness and tingling, including as secondary to service- connected cervical spine disability and/or as secondary to the claimed lumbar spine condition is denied.  




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


